Citation Nr: 1804728	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  11-26 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from April 1986 to April 1989, and from December 1999 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's acquired psychiatric disability is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C. §§ 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 is moot.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Psychosis is a chronic disease, and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Turning to the facts in this case, with regard to the presence of a current disability, the Veteran has been diagnosed, for example in April 2013 examination, with unspecified psychosis.  With regard to an in-service event or injury, the Veteran was involved in a motor vehicle accident in September 2005, and he received subsequent treatment for headache and concussion.  After service, the Veteran received inpatient treatment for psychosis in August 2008, at which time the Veteran complained of long-standing paranoid symptoms, such as having been kept under surveillance by the Marines since service.  

The remaining question, then, is whether the Veteran's acquired psychiatric disability is related to service.  The Board finds that the Veteran's credible statements, including those that he offered while receiving treatment and during his November 2017 hearing before the undersigned, as to the long-standing nature of his psychiatric symptoms, present a continuity of symptomatology from his military service to the present.  This continuity of symptomatology serves as the necessary nexus between the Veteran's current psychosis and his active duty service.  Service connection is accordingly granted.  





(Continued on the next page)
ORDER

Service connection for an acquired psychiatric disability is granted.  




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


